— Cross appeals from a judgment in favor of claimant, entered August 18, 1953, upon a decision of the Court of Claims, awarding damages for the appropriation of claimant’s land for highway purposes. The State appeals on the ground the award is excessive. Claimant appeals on the ground the award is inadequate. The Court of Claims has awarded claimant $141,063.34 upon three claims, tried together by stipulation and resulting in one award. The three claims covered all of claimant’s property which is being appropriated for a thruway. Claimant owned approximately twenty-one acres and about fifteen acres were appropriated, leaving claimant about six and one-half acres facing a thruway thirty feet high, wdth no access thereto from his property. Claimant acquired a small section of this property by grant from the State as lands under water. The channel of Hutchinson River, also called Eastchester Creek, had been changed, and one of the conditions of the grant to claimant was that he fill in the old creek bed. This he did, thereby annexing by *979dry land some additional land which he owned. The grant provided that if the State reacquired the land it should pay only the original purchase price, plus improvements and plus costs. This figure is agreed upon. When claimant fulfilled the express conditions in the grant he became the owner in fee subject only to reaequirement by the State upon the terms expressed. The reacquirement terms applied only to the land grant and only fixed the price for that land, and has no effect whatever upon claimant’s remaining land or whatever use he may have made of it. The record discloses that the land appropriated is extremely valuable for either commercial or multiple housing purposes. The Judge of the Court of Claims has viewed it personally. We see nothing about his judgment with which we think an appellate court should interfere. Judgment affirmed, with costs, and the cross appeal is dismissed, without costs. Foster, P. J., Bergan, Coon and Imrie, JJ., concur.